In re Frederick Kleinsmith, applying for Motion to Enforce this Court’s order dated August 29, 2003, Parish of Washington, 22nd Judicial District Court, Division G, No. 01CR080997.
Writ granted in part; otherwise denied; case remanded. If it has not done so already, the district court is ordered to appoint counsel and hold a hearing at which it will determine whether pending charges against relator should be quashed as having prescribed; La.C.Cr.P. art. 578, or whether prescription has been interrupted. La.C.Cr.P. art. 579(A)(2). In all other respects the application is denied.